Hall, J.
This case presents a disputed question of fact which was resolved by the chancellor in favor of appellee. There was evidence sufficient to support a decree for either party.  We have carefully considered the whole record and we are unable to say that the decision of the lower court was manifestly wrong or against the *42great weight of the evidence. Therefore, under our decisions, the judgment of the lower court is affirmed.
Affirmed.
"McGehee, O. J., and Kyle, Holmes and Gillespie, JJ., concur.